DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 10/28/2022 have been entered. Claims 1-7, 9-12, 14-15, 17-21, and 23-24 remain pending in the application. 
 
Response to Arguments
Applicant's arguments and amendments, with respect to 35 U.S.C. 103 filed 10/28/2022 have been fully considered but are not persuasive. 
	Applicant argues that the prior art of record, and especially Zylberberg, fail to teach the claim language of at least representative claim 1 (Claim 15 recites language similar to that at issue in claim 1). The examiner notes, for clarity of record, that claim 15, while containing the claim language at issue, appears to have a different scope than that of claim 1.
	First, the applicant reiterates their response filed 07/11/2022 (see 2nd paragraph of Pg. 9 of 10/28/2022 response). The examiner has fully responded to those arguments and refers to the Response to Arguments mailed as part of the 07/28/2022 non-final rejection. 
	Second, the applicant’s arguments, while lengthy, do not consider nor address what a skilled person would have inferred from Zylberberg. 
	The claim language which appears to be at issue is: 
“…recording, in a memory, spike counts for a first group of the plurality of physical neurons that spike before any of the other of the plurality of physical neurons spike…” 
	Upon further consideration of at least the above claim language, there appears to be at least three embodiments; all reasonable when viewed under BRI in light of the specification and all of which are taught by Zylberberg. 

	Embodiment #1: The examiner notes that the claim recites “any”—this, under BRI, is interpreted as zero or more. If the applicant intended for this to be interpreted differently, the examiner refers to MPEP 2111: 
“Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.” 
	To clarify, under the BRI, the claim encompasses an embodiment in which the first group is all of the plurality of neurons that spike, and that there are no other neurons that spike. 
	Zylberberg Pg. 4 Figure 2 Caption: “…The input image was divided into non-overlapping 16x16 pixel patches…Each patch was presented to SAILnet, and the number of spikes were recorded [example of “recording, in a memory, spike counts”] from each unit in response to each patch…each 16x16 input patch, which is defined by 256 continuous-valued parameters, is represented by only 75 binary spikes of activity [example of spike counts], emitted by a small subset [example of “first group”] of the neural population [e.g. total plurality of physical neurons that spike] …”

Embodiment #2: Should the claim be construed to require “any” as encompassing one or more, then see Zylberberg Pg. 3 Col. 1: “…note that because the firing rates are low (p = 0.05 spikes per image, for the results shown in this paper), and spikes can only be emitted in integer units, our model implicitly allows only small numbers of neurons [example of claimed “first group”] to be active at any given time [example of a suggestion that Zylberberg considers certain neurons may be active before any other neurons]…”
See MPEP § 2144.01: “"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)” – in view of at least the above citations of Zylberberg, a skilled person would have inferred that because “only small numbers of neurons [are allowed] to be active at any given time”, the “number of spikes [that] were recorded” would have included spikes from a “small number[] of neurons” first. That is, in the “75 binary spikes” at least a subset of these spikes were recorded from a first “small number[] of neurons” that were active first, and the remaining spikes were recorded when their corresponding neurons were active. 

Embodiment #3: As an initial matter, Embodiment #3 is clearer when viewed in the context of claim 15 (as requiring at least a portion of an image), but similar reasoning applies to claim 1. 
First, see Zylberberg Pg. 4 Figure 2 Caption and Pg. 3 Col. 1 (See citations above) 
Next, Zylberberg Pg. 6 Col. 1: “While the network is being trained [example of “learning operation”], the feed-forward weights, inhibitory lateral connections, and firing thresholds get modified in discrete jumps, after every image presentation (or every batch of images…”—a skilled person would infer that given a series of images (batch of images) (for example, image 1, image 2,…image n), the learning operation happens in discrete jumps. And, because during each batch only a small number of neurons are allowed to be active at any given time (Pg. 3 Col. 1), a skilled person would infer that some number of neurons that spiked in response to image 1 would spike before any of the other of the plurality of physical neurons spike (in response to, for example, “image 2”). 
The examiner notes again, for clarity of record, that any of the above embodiments are consistent under the BRI of the claim language in light of the specification, and especially in view of specification paragraphs [0039, [0042], and [0061].  
	Finally, while not necessarily dispositive of Applicant’s arguments or amendments, the filed amendments do not change the examiner’s interpretation of at least representative Claim 1 such that the examiner’s position is different from what was stated before. 
	As can be seen, Zylberberg, as relied upon, teaches the claim language, contrary to Applicant’s arguments. For at least the reasons above, the rejection under 35 U.S.C 103 is maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claims 1, 4, 5, 8, 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013).

With respect to Claim 1, Zylberberg teaches a neural network including a plurality of physical neurons (Zylberberg Pg. 8 Col. 2 “We explicitly model each neuron as an RC circuit…” Modeling each neuron as an “RC circuit” teaches “physical neuron.” Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…) 
each having a respective feature associated therewith (Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons… Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See Figure 3. Note (B) and the box(es) of “features”. Each neuron in Zylberberg (i.e. SAILnet Algorithm) is responsible, at least in part, for a feature of an image.) 
and each being configured to be electrically connected to every other physical neuron in the network and to a portion of an input dataset (Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See also Figure 1. B “Circuit diagram of our simplified leaky integrate and fire [30] neuron model. The inputs from the stimulus with pixel values Xi, and the other neurons in the network combine to form the input current…to the cell…” 
The examiner notes that each neuron having input of the image teaches “a portion of an input dataset” and because 1) each neuron is modeled as an RC circuit and 2) are “combined to form the input current” they are electrically connected to every other physical neuron in the network as required.).  
wherein the neural network is configured to perform a learning operation that includes recording, in a memory, spike counts for a first group of the plurality of physical neurons that spike before any of the other of the plurality of physical neurons spike (Zylberberg Pg. 4 Figure 2 Caption “…The input image was divided into non-overlapping 16x16 pixel patches…Each patch was presented to SAILnet, and the number of spikes were recorded from each unit in response to each patch…each 16x16 input patch, which is defined by 256 continuous-valued parameters, is represented by only 75 binary spikes of activity, emitted by a small subset of the neural population…” 
Zylberberg Pg. 2. Col. 2 “We assess the computational output of each neuron in response to a stimulus image X by counting the number of spikes emitted by that neuron…Our simulation updates the membrane potential every                         
                            
                                
                                    0.1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            R
                                            C
                                        
                                    
                                
                            
                        
                    , thus there are 50 steps in the numerical integration following each stimulus presentation. Consequently, at least in principle, 50 is the maximum number of spikes we could observe from one neuron in response to any image…” 
Zylberberg Pg. 3 Col. 1“…note that because the firing rates are low (p = 0.05 spikes per image, for the results shown in this paper), and spikes can only be emitted in integer units, our model implicitly allows only small numbers of neurons [e.g. claimed “first group”] to be active at any given time…”
Zylberberg Pg. 6 Col. 1 “While the network is being training, the feed-forward weights, inhibitory lateral connections, and firing thresholds get modified in discrete jumps, after every image presentation (or every batch of images…”).
wherein the first group of the plurality of physical neurons comprises a number of the physical neurons that is less than the total number of the physical neurons in the neural network that spike (Zylberberg Pg. 4 Figure 2 Caption “…The input image was divided into non-overlapping 16x16 pixel patches…Each patch was presented to SAILnet, and the number of spikes were recorded from each unit in response to each patch…each 16x16 input patch, which is defined by 256 continuous-valued parameters, is represented by only 75 binary spikes of activity, emitted by a small subset [example of “less than the total number of the physical neurons in the neural network”] of the neural population…”
Zylberberg Pg. 3 Col. 1“…note that because the firing rates are low (p = 0.05 spikes per image, for the results shown in this paper), and spikes can only be emitted in integer units, our model implicitly allows only small numbers of neurons [example of claimed “first group”] to be active at any given time…”).
and updating one or more learning parameters for one or more of the plurality of physical neurons based on the stored spike counts for the physical neurons in the first group of neurons (Zylberberg Pg. 2 Col. 2 equation (1) shows the rules for updating the learning parameters. The examiner notes the substantial similarities between the equations show in equation (1) of Zylberberg and Equations (5)-(7) show in Paragraph [0042] of the instant as-field specification. 
Zylberberg Pg. 6 Col. 1 “While the network is being training, the feed-forward weights, inhibitory lateral connections, and firing thresholds get modified in discrete jumps, after every image presentation (or every batch of images…” 
Zylberberg Pg. 8 “Our model uses purely synaptically local learning rules—connection strengths are updated based only on the number of spikes arriving at the synapse and the number of spikes generated by the post-synaptic cell…” For further details please see the response to arguments above.). 

Zylberberg however does not appear to explicitly disclose:
wherein the plurality of physical neurons are arranged in a plurality of neuron clusters each comprising a respective subset of two or more of the plurality of physical neurons. 
further wherein the two or more physical neurons in each cluster are electrically connected to one another in a bus structure via one or more electrical conductors, and the plurality of clusters are electrically connected together in a ring structure. 

Pande teaches wherein the plurality of physical neurons are arranged in a plurality of neuron clusters each comprising a respective subset of two or more of the plurality of physical neurons (Pande Figure 1 and Figure 8 note Modular Neural Tile. The disclosed Modular Neural Tile teaches the claimed “neuron clusters.”). 
wherein the two or more physical neurons in each cluster are electrically connected to one another in a bus structure via one or more electrical conductors, and the plurality of clusters are electrically connected together in a ring structure (Pande Figure 8 note that the MNT’s are explicitly described as having a “Ring topology interconnect architecture.” Pg. 358 “The authors [Pande et al] have investigated and proposed EMBRACE (illustrated in Fig. 1) as an embedded computing element for the implementation of large scale [Spiking Neural Networks] SNNs. A Modular Neural Tile (MNT) architecture has been proposed for reducing silicon area, by using a combination of fixed and configurable synaptic connections. The proposed MNT comprises a 16:16 neuron fully connected hardware SNN structure. MNTs are integrated in a two-dimensional mesh topology packet switched [Network on Chip] NoC interconnect to for a hardware module SNN architecture.” The examiner notes that, a “bus structure” or “bus” is defined as “a set of hardware lines (conductors) used for data transfer among the components of a computer system. A bus is essentially a shared highway that connects different parts of the system…and enables them to transfer information…” Based on this definition, the disclosed “fully connected hardware” and/or “mesh topology” reads on the claimed “bus structure.”). Pande teaches modular neural tiles (MNT, i.e. the two or more physical neurons in each cluster) connected in a ring topology (cf. fig. 8, i.e. and the plurality of clusters are electrically connected together in a ring structure) on a single silicon area (i.e. electrically connected)).
connected to one another in a bus structure (cf. Pande Figure 1 note that data is being transferred (see the arrows) between any or all of the MNT’s and thus MUST have, at least in part, electrical conductors connecting them) and thus teaches the language). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural network as taught by Zylberberg modified with the bus and ring topology as taught by Pande because this would allow for efficient implementation of a spiking neural network on VLSI hardware (Pande Pg. 358, “Hardware SNN systems offer the potential for elegant, low-power and scalable methods of embedded computing, with rich non-linear dynamics, ideally suited to applications including classification, estimation, prediction, dynamic control and signal processing. Efficient implementation of hardware SNN architectures for real-time embedded systems is primarily influenced by neuron design, scalable on-chip interconnect architecture and SNN training/learning algorithms.”)

With respect to Claim 4, the combination of Zylberberg and Pande teach a memory (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.”).
wherein each connection between two neurons has a respective weight W associated therewith and each connection between a neuron and at least a portion of the input dataset has a respective weight Q associated therewith (Zylberberg Figure 1. "Inputs Xk to the network (from image pixels) contact the neuron at connections (synapses) with strengths Qik, whereas inhibitory recurrent connections between neurons have strings Wim." Alternatively, Pg. 9 Col. 1 "The same is true for the feed-forward weights Qik and the lateral connection strengths Wim..."). 
further wherein each weight Q and W is stored in the memory of the system (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.” A person of ordinary skill in the art would readily infer that if the MNT comprises...a memory, then the various weights must be stored in memory of the system (e.g. SNN configuration of figure 1 shows synaptic weights).).

With respect to Claim 5, the combination of Zylberberg and Pande teach wherein the weights Q and W are quantized to a fixed-point number to reduce memory storage (Zylberberg Pg. 9 Col. 1 “Since the thresholds θi are adapted slowly compared to the time scale of inference, they are approximately constant during inference. This is true for the feed-forward weights Qik and lateral connection strengths Wim.” The examiner notes that if a value is constant it does not change, therefore its value is fixed as the claim language requires. Alternatively, See Pg. 10 Col. 2.).
 
With respect to Claim 10, the combination of Zylberberg and Pande teach wherein each neuron is configured to generate a binary spike output (Zylberberg Figure 1. "Once that voltage exceeds threshold…, the diode, which models neuronal voltage-gated ion channels, opens, causing the cell to fire a punctate action potential, or spike, of activity." Alternatively, Pg. 2 Col. 2 "The neuronal output at time t, yi(t), is binary-valued: it is either 1 (spike) or 0 (no spike)..."). 

With respect to Claim 11, the combination of Zylberberg and Pande teach the neural network comprises a feature extractor inference module configured to extract features from an image represented by the input dataset (Zylberberg Pg. 8 Col. 2 "…our network alternates between brief periods of inference (the representation of the input by a specific population activity pattern in the network) and learning (the modification of synaptic strengths) See also Figure. 3). 
wherein the image contains an object (Zylberberg See Figure 2. The image of a marina contains the object of a boat.). 

With respect to Claim 17, the combination of Zylberberg and Pande teach wherein the at least one neural network has a scalable multi-layer architecture (Zylberberg Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See also Figure 1.). 

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of Culurciello et al. ("CMOS image sensors for sensor networks", NPL 2006).

With respect to Claim 2, the combination of Zylberberg and Pande teach all of the limitations of Claim 1 as discussed above. 
The combination of Zylberberg and Pande however do not appear to explicitly disclose 
wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates. 
wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another. 
Culurciello teaches wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates (Culurciello Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another (Culurciello Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg and Pande modified with the OR gate selection as taught by Culurciello because this would enable the system to individually address a particular cell. This in turn would improve the read-out speed of the output (Culurciello Pg. 41 Col. 2). 

With respect to Claim 14, the combination of Zylberberg, Pande, and Culurciello teach a power supply, and wherein a supply voltage supplied by the power supply to the neural network is scaled to take advantage of the error resilience of the sparse coding system (Culurciello Pg. 41 Col. 2 "The image sensor uses three power supplies: analog (Vdda) and digital (Vddd) supply plus a pixel rest supply (Vddr). The supplies can be used independently or tied together." Further, Pg. 43 Col. 2 “When a single pixel requests the bus with signal e[a] the internal voltage of the contention detection cd remains below the threshold of the following logic stages. As a second pixel request the bus before transmission of the previous one has been completed, signal e[b] will bring vcd below the logic threshold and thus enable the output of the contention detector...” The examiner notes that “bringing down the voltage” (vcd) to enable the contention detector, teaches that the power supply of Culurcillo is scaled (by “bring down the voltage”) to “take advantage of the error resilience…”, the error resilience being the ability to detect and handle collisions on the bus. Therefore, Under the broadest reasonable interpretation of the claim language, the combination of Zylberberg, Pande, and Culurciello teach the claim language.). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of Wang et al. ("An FPGA implementation of a polychronous spiking neural network with delay adaptation", NPL 2013). 

With respect to Claim 3, the combination of Zylberberg and Pande teach all of the limitations of Claim 1 as discussed above. 
The combination of Zylberberg and Pande however, do not appear to explicitly disclose 
wherein the bus structure is a multi-dimensional bus structure having A rows and B columns of neurons. 
wherein the bus structure comprises A horizontal buses each connecting B neurons in a respective row of the bus structure, and B vertical buses each connecting A neurons in a respective column of the bus structure. 
Wang teaches wherein the bus structure is a multi-dimensional bus structure having A rows and B columns of neurons (Wang Pg. 4 Figure 4 note (a) which describes the neuron array).
wherein the bus structure comprises A horizontal buses each connecting B neurons in a respective row of the bus structure, and B vertical buses each connecting A neurons in a respective column of the bus structure (Wang Pg. 4 Figure 4 note (a) which describes the neuron array). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg and Pande modified with the neuron array as taught by Wang because this would allow a physical implementation of a neural network to learn and each synapse would be able to be individually addressed (Wang Pg. 8). 

Claims 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of White (US 5,319,587) 
With respect to Claim 6, the combination of Zylberberg and Pande teach all of the limitations of Claim 4 as described above. 
The combination of Zylberberg and Pande however do not appear to explicitly disclose 
wherein the memory is partitioned into a first portion and a second portion. 
further wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system. 
White teaches wherein the memory is partitioned into a first portion and a second portion (White Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the address bus of the LSB RAM 98 [example of “first portion”] and the address bus for the MSB RAM 99 [example of “second portion”]. These RAMS are part of the same memory; the LSB RAM 98 being storage for the least significant bits and MSB RAM 99 being storage for the most significant bits of the same data word or value."). 
wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system (White Col. 9 describes the memory and how it is used in an input cycle (I) and an update cycle (U). Under the broadest reasonable interpretation of the claim language, the input cycle of White (e.g. “(I)”) teaches the claimed “inference operation” and the update cycle (U) teaches the claimed “learning operation”.
During the “learning operation”/update cycle (U) both of White MSB RAM and LSB RAM are “used” (e.g. their values are updated). Specifically, White Col. 9 Lines 31-35. During the “inference operation”/input cycle (I) only the MSB RAM is “used” (e.g. only MSB RAM operates on the summer and/or is the only value that is new). Specifically, White Col. 9 Lines 15-19.). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg and Pande modified with the memory partitions as taught by White because this would allow each processing unit to store its local weight and would allow the processing unit to be addressed individually (White Col. 2 and Col. 9). 

With respect to Claim 7, the combination of Zylberberg, Pande, and White teach wherein the first portion of the memory comprises the most significant bits (MSBs) of the Q and W weights, and the second portion of the memory comprises the least significant bits (LSBs) of the Q and W weights (White Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the address bus of the LSB RAM 98 and the address bus for the MSB RAM 99. These RAMS are part of the same memory; the LSB RAM 98 being storage for the least significant bits and MSB RAM 99 being storage for the most significant bits of the same data word or value."). 

With respect to Claim 9, the combination of Zylberberg, Pande, and White also teach wherein parameter updates during the learning operation are passed to one or more neurons using a message passing approach (White Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the address bus of the LSB RAM 98 and the address bus for the MSB RAM 99. These RAMS are part of the same memory; the LSB RAM 98 being storage for the least significant bits and MSB RAM 99 being storage for the most significant bits of the same data word or value."
The examiner notes that because the RAM of White is used to store some data word and during the update cycle (U) (See Col. 9) the value stored in the RAM is fed into the summer, the word stored in the RAMs must contain an address and value (e.g. an X-bit value). This combination of address and value teaches the claimed “message”. And since a “message” was used to update the values in the network, a message passing approach was used. Specifically, White Col. 9 Lines 31-35 describe that an address and value are stored in the RAMs.). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013). 
With respect to Claim 12, the combination of Zylberberg and Pande teach all of the limitations of Claim 11 as described above. 
The combination of Zylberberg and Pande, however, do not appear to explicitly disclose 
an object classifier configured to classify the object in the input image based on the extracted features. 
Khosla teaches an object classifier configured to classify the object in the input image based on the extracted features (Fig. 1. Also Abstract “Our system is inspired by recent findings in visual neuroscience on feed-forward object detection and recognition pipeline and mirrors that via two main neuromorphic modules (1) a front-end detection module that combines for and motion based visual attention to search for and detect “integrated” object percepts as is hypothesized to occur in the human visual pathways; (2) a back-end recognition module that processes only the detect object percepts through a neuromorphic object classification algorithm based on multi-scale convolutional neural networks…” The examiner notes that the referenced “object percepts” teaches the claimed “extracted features.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the inference and extraction techniques as taught by Zylberberg and Pande modified with the classification based on the extracted features as taught by Khosla because this would make detecting objects easier (Khosla Pg. 3 Figure. 1 and Section 2). 

Claims 15-17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012). 
With respect to Claim 15, Zylberberg teaches a sparse feature extractor inference module configured to extract features from an input image containing an object, wherein the inference module comprises an implementation of a sparse coding algorithm (Zylberberg Figure. 1, 2 and 3. Also Pg. 2 “Author Summary” describe the SAILnet algorithm which is a sparse coding algorithm for inference and learning.). 
and further wherein the inference module comprises at least one neural network comprising a plurality of physical neurons each having a respective feature associated therewith and each being configured to be connected to every other physical neuron in the network and at least a portion of the input image ( Zylberberg Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." 
See also Figure 1, note (A) which shows a picture. The box around a specific portion of the image teaches “…at least a portion of the input image…”)
Zylberberg teaches the neural network being configured to perform a learning operation that includes recording, in a memory, spike counts for a first group of the plurality of physical neurons that spike before any of the other of the plurality of physical neurons spike (Zylberberg Pg. 4 Figure 2 Caption “…The input image was divided into non-overlapping 16x16 pixel patches…Each patch was presented to SAILnet, and the number of spikes were recorded [example of “recording, in a memory, spike counts…”] from each unit in response to each patch…each 16x16 input patch, which is defined by 256 continuous-valued parameters, is represented by only 75 binary spikes [example of spike counts] of activity, emitted by a small subset [example of “first group] of the neural population [example of “the other of the plurality of physical neurons”]…” 
Zylberberg Pg. 2. Col. 2 “We assess the computational output of each neuron in response to a stimulus image X by counting the number of spikes emitted by that neuron…Our simulation updates the membrane potential every                         
                            
                                
                                    0.1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            R
                                            C
                                        
                                    
                                
                            
                        
                    , thus there are 50 steps in the numerical integration following each stimulus presentation. Consequently, at least in principle, 50 is the maximum number of spikes we could observe from one neuron in response to any image…” 
Zylberberg Pg. 3 Col. 1“…note that because the firing rates are low (p = 0.05 spikes per image, for the results shown in this paper), and spikes can only be emitted in integer units, our model implicitly allows only small numbers of neurons [example of “first group”] to be active at any given time…”
Zylberberg Pg. 6 Col. 1 “While the network is being training, the feed-forward weights, inhibitory lateral connections, and firing thresholds get modified in discrete jumps, after every image presentation (or every batch of images…”).
wherein the first group of the plurality of physical neurons comprises a number of the physical neurons that is less than the total number of the physical neurons in the neural network that spike (Zylberberg Pg. 4 Figure 2 Caption “…The input image was divided into non-overlapping 16x16 pixel patches…Each patch was presented to SAILnet, and the number of spikes were recorded from each unit in response to each patch…each 16x16 input patch, which is defined by 256 continuous-valued parameters, is represented by only 75 binary spikes of activity, emitted by a small subset of the neural population…”
Zylberberg Pg. 3 Col. 1“…note that because the firing rates are low (p = 0.05 spikes per image, for the results shown in this paper), and spikes can only be emitted in integer units, our model implicitly allows only small numbers of neurons [claimed “first group”] to be active at any given time…”).
and updating one or more learning parameters for one or more of the plurality of physical neurons based on stored spike counts from only the physical neurons in the first group of neurons (Zylberberg Pg. 2 Col. 2 equation (1) shows the rules for updating the learning parameters. The examiner notes the substantial similarities between the equations show in equation (1) of Zylberberg and Equations (5)-(7) show in Paragraph [0042] of the instant as-field specification. 
Zylberberg Pg. 6 Col. 1 “While the network is being training, the feed-forward weights, inhibitory lateral connections, and firing thresholds get modified in discrete jumps, after every image presentation (or every batch of images…” 
Zylberberg Pg. 8 “Our model uses purely synaptically local learning rules—connection strengths are updated based only on the number of spikes arriving at the synapse and the number of spikes generated by the post-synaptic cell…”).  
Zylberberg, however, does not appear to explicitly disclose 
an event-driven object classifier configured to classify the object in the input image based on the extracted features.
wherein the inference module and classifier are integrated on a single chip. 
	Khosla teaches an event-driven object classifier configured to classify the object in the input image based on the extracted features (Khosla Fig. 1. Also Abstract “Our system is inspired by recent findings in visual neuroscience on feed-forward object detection and recognition pipeline and mirrors that via two main neuromorphic modules (1) a front-end detection module that combines for and motion based visual attention to search for and detect “integrated” object percepts as is hypothesized to occur in the human visual pathways; (2) a back-end recognition module that processes only the detect object percepts through a neuromorphic object classification algorithm based on multi-scale convolutional neural networks…” The examiner notes that the referenced “object percepts” read on the claimed “extracted features.”). 
	The examiner notes that in the alternative, Khosla also teaches an inference module configured to extract features from an input image containing an object (Figure 1 and Abstract). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the inference module as taught by Zylberberg modified with the Classification module as taught by Khosla because this would reduce the number of manual steps required and would reduce the hardware cost of the system (Khosla Pg. 2 Section 1 Introduction).  
	The combination of Zylberberg and Khosla do not appear to explicitly disclose:
wherein the inference module and classifier are integrated on a single chip.

	Pham, however, teaches wherein the sparse feature extractor inference module and event-driven object classifier are integrated on a single chip (Figure 6. Shows two separate and distinct modules on a single chip (calculator and/or streamer).). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the two separate modules of Pham with the inference module and classifier module as taught by the combination of Zylberberg and Khosla because this would allow for faster communications between the two processes and enable real-time object classification (Pham Pg. 1044). 

	With respect to Claim 24, the combination of Zylberberg, Khosla, and Pham teach wherein the inference module comprises a front-end of the object recognition system and the classifier comprises a back-end of the object recognition system (Khosla Fig. 1. Also Abstract “Our system is inspired by recent findings in visual neuroscience on feed-forward object detection and recognition pipeline and mirrors that via two main neuromorphic modules (1) a front-end detection module that combines for and motion based visual attention to search for and detect “integrated” object percepts as is hypnotized to occur in the human visual pathways; (2) a back-end recognition module that processes only the detect object percepts through a neuromorphic object classification algorithm based on multi-scale convolutional neural networks…”). 
 	Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013). 
With respect to Claim 18, the combination of Zylberberg, Khosla, and Pham teach all of the limitations of Claim 17 as described above. 
The combination of Zylberberg, Khosla, and Pham, however, do not appear to explicitly disclose 
wherein the at least one neural network comprises a plurality of neuron clusters each comprising a respective subset of the plurality of neurons.
wherein the neurons in each cluster are electrically connected to one another in a bus structure, and the plurality of clusters are electrically connected together in a ring structure. 
Pande teaches wherein the plurality of physical neurons are arranged in a plurality of neuron clusters each comprising a respective subset of two or more of the plurality of physical neurons (Pande Figure 1 and Figure 8 note Modular Neural Tile. The disclosed Modular Neural Tile reads on the claimed “neuron clusters.”). 
wherein the two or more physical neurons in each cluster are electrically connected to one another in a bus structure via one or more electrical conductors, and the plurality of clusters are electrically connected together in a ring structure (Pande Figure 8 note that the MNT’s are explicitly described as having a “Ring topology interconnect architecture.” Pg. 358 “The authors [Pande et al] have investigated and proposed EMBRACE (illustrated in Fig. 1) as an embedded computing element for the implementation of large scale [Spiking Neural Networks] SNNs. A Modular Neural Tile (MNT) architecture has been proposed for reducing silicon area, by using a combination of fixed and configurable synaptic connections. The proposed MNT comprises a 16:16 neuron fully connected hardware SNN structure. MNTs are integrated in a two dimensional mesh topology packet switched [Network on Chip] NoC interconnect to for a hardware module SNN architecture.” 
The examiner notes that as mentioned in the final rejection mailed 03/06/2020, a “bus structure” or “bus” is defined as “a set of hardware lines (conductors) used for data transfer among the components of a computer system. A bus is essentially a shared highway that connects different parts of the system…and enables them to transfer information…” Based on this definition, the disclosed “fully connected hardware” and/or “mesh topology” teaches the claimed “bus structure.”). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural network as taught by the combination of Zylberberg, Khosla, and Pham modified with the bus and ring topology as taught by Pande because this would allow for efficient implementation of a spiking neural network on VLSI hardware (Pande Pg. 358, “Hardware SNN systems offer the potential for elegant, low-power and scalable methods of embedded computing, with rich non-linear dynamics, ideally suited to applications including classification, estimation, prediction, dynamic control and signal processing. Efficient implementation of hardware SNN architectures for real-time embedded systems is primarily influenced by neuron design, scalable on-chip interconnect architecture and SNN training/learning algorithms.” 

With respect to Claim 20, the combination of Zylberberg, Khosla, and Pham, and Pande teach wherein the inference module comprises a memory (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.”).). 
wherein each connection between two neurons has a respective weight W associated therewith and each connection between a neuron and at least a portion of the input dataset has a respective weight Q associated therewith (Zylberberg Figure 1. "Inputs Xk to the network (from image pixels) contact the neuron at connections (synapses) with strengths Qik, whereas inhibitory recurrent connections between neurons have strings Wim." Alternatively, Pg. 9 Col. 1 "The same is true for the feed-forward weights Qik and the lateral connection strengths Wim..."). 
further wherein each weight Q and W is stored in the memory of the system (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.” A person of ordinary skill in the art would readily infer that if the MNT comprises...a memory, then the various weights must be stored in memory of the system (e.g. SNN configuration of figure 1 clearly shows synaptic weights).).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of Culurciello et al. ("CMOS image sensors for sensor networks", NPL 2006).
With respect to Claim 19, the combination of Zylberberg, Khosla, Pham, and Pande teach all of the limitations of Claim 18 as described above. 
The combination of Zylberberg, Khosla, Pham, and Pande however do not appear to explicitly disclose 
wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates. 
wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another. 
Culurciello teaches wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates (Culurciello Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another (Culurciello Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg, Khosla, Pham, and Pande modified with the OR gate selection as taught by Culurciello because this would enable the system to individually address a particular cell. This in turn would improve the read-out speed of the output (Culurciello Pg. 41 Col. 2). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of White (US 5,319,587).

With respect to Claim 21, the combination of Zylberberg, Khosla, Pham, and Pande teach all of the limitations of Claim 20 as described above. 
The combination of Zylberberg, Khosla, Pham, and Pande however do not appear to explicitly disclose 
wherein the memory is partitioned into a first portion and a second portion. 
further wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system. 
White teaches wherein the memory is partitioned into a first portion and a second portion (Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the address bus of the LSB RAM 98 and the address bus for the MSB RAM 99. These RAMS are part of the same memory; the LSB RAM 98 being storage for the least significant bits and MSB RAM 99 being storage for the most significant bits of the same data word or value."). 
wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system (White Col. 9 describes the memory and how it is used in an input cycle (I) and an update cycle (U). Under the broadest reasonable interpretation of the claim language, the input cycle of White (I) teaches the claimed “inference operation” and the update cycle (U) teaches the claimed “learning operation”. 
During the “learning operation”/update cycle (U) both of White MSB RAM and LSB RAM are “used” (e.g. there values are updated). Specifically White Col. 9 Lines 31-35. During the “inference operation”/input cycle (I) only the MSB RAM is “used” (e.g. only MSB RAM operates on the summer and/or is the only value that is new). Specifically, White Col. 9 Lines 15-19.). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg, Khosla, Pham, and Pande modified with the memory partitions as taught by white because this would allow each processing unit to store its local weight and would allow the processing unit to be addressed individually (While Col. 2 and Col. 9). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Aoyama et al. (“Learning Algorithms for a Neural Network in FPGA”, NPL 2002). 

With respect to Claim 23, the combination of Zylberberg, Khosla, and Pham teach all of the limitations of Claim 15 as described above. 
The combination of Zylberberg, Khosla, and Pham, however, do not appear to explicitly disclose 
wherein the classifier comprises one or more adders and does not comprise any multipliers. 
Aoyama teaches wherein the classifier comprises one or more adders and does not comprise any multipliers (Pg. 1009 Col. 1 “Here, we got a result, the step/convex functions and 12 bits representations. They are got under the BP-learning; and the learning requires many multiply operations. A multiplier needs many gates by comparison with an adder. There is a problem to reduce hardware amounts….” Pg. 1009 Col.2 Bottom of page “The connection weight in the “and/or” network are 1-bit signals. Thus, there is no multiplier, so this structure is the simplified network ultimately.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the classifier as taught by the combination of Zylberberg, Khosla, and Pham modified with the no multiplier network architecture as taught by Aoyama because this would reduce the amount of hardware required to accomplish the same task (Aoyama Pg. 1009). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126